01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ21-265
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   AARON KWON HAUG,                     )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:

15      1. Possession of a Controlled Substance with Intent to Distribute

16 Date of Detention Hearing: May 18, 2021.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant has been charged with a drug offense, the maximum penalty of which



     DETENTION ORDER
     PAGE -1
01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

03         2.      Defendant’s lengthy criminal record includes previous drug and gun related

04 charges, with significant sentences imposed. Defendant’s criminal history also reflects a

05 failure to appear, as well as a conviction for second degree murder. Defendant has continued

06 to commit new crimes while under supervision, including drug and gun crimes, as well as the

07 alleged current offenses. Defendant has significant mental health issues, as well as ongoing

08 substance abuse issues, which, taken together, present a danger to the community. It must also

09 be noted the Defendant’s father, which would be a source of support should Defendant be

10 released, is unaware of the full extent of Defendant’s mental health diagnoses and further

11 unaware of his substance abuse history.

12         3.      Taken as a whole, the record does not effectively rebut the presumption that no

13 condition or combination of conditions will reasonably assure the appearance of the defendant

14 as required and the safety of the community.

15      It is therefore ORDERED:

16      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

17         General for confinement in a correction facility separate, to the extent practicable, from

18         persons awaiting or serving sentences or being held in custody pending appeal;

19      2. Defendant shall be afforded reasonable opportunity for private consultation with

20         counsel;

21      3. On order of the United States or on request of an attorney for the Government, the person

22         in charge of the corrections facility in which defendant is confined shall deliver the



     DETENTION ORDER
     PAGE -2
01        defendant to a United States Marshal for the purpose of an appearance in connection

02        with a court proceeding; and

03     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04        for the defendant, to the United States Marshal, and to the United State Pretrial Services

05        Officer.

06        DATED this 18th Day of May, 2021.

07

08
                                                        A
                                                        S. KATE VAUGHAN
09                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
